           Case 1:18-vv-00723-UNJ Document 30 Filed 06/05/19 Page 1 of 2




         In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 18-723V
                                       Filed: April 3, 2019
                                         UNPUBLISHED


    BETHANNE HULL,

                         Petitioner,                          Special Processing Unit (SPU);
    v.                                                        Ruling on Entitlement; Concession;
                                                              Table Injury; Tetanus Diphtheria
    SECRETARY OF HEALTH AND                                   acellular Pertussis (Tdap) Vaccine;
    HUMAN SERVICES,                                           Shoulder Injury Related to Vaccine
                                                              Administration (SIRVA)
                        Respondent.


Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for petitioner.
Justine Elizabeth Walters, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

       On May 22, 2018, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of receiving a Tetanus diphtheria acellular pertussis
(“Tdap”) vaccine on May 22, 2016. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.




1 The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This

means the ruling will be available to anyone with access to the internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management
and Promotion of Electronic Government Services).
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
         Case 1:18-vv-00723-UNJ Document 30 Filed 06/05/19 Page 2 of 2



        On April 1, 2019, respondent filed his Rule 4(c) report in which he concedes that
petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Specifically, respondent concluded that petitioner’s claim is consistent with a SIRVA as
defined by the Vaccine Injury Table. Id. at 3. Respondent further agrees that petitioner
has satisfied all legal prerequisites for compensation under the Vaccine Act. Id. at 4.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master
